FILED
                            NOT FOR PUBLICATION                             OCT 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50425

               Plaintiff - Appellee,             D.C. No. 8:10-cr-00001-JVS

  v.
                                                 MEMORANDUM *
TARAKESWAR CHAUDHARY, a.k.a.
Tarak Chaudhary,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Tarakeswar Chaudhary appeals from the 70-month sentence imposed

following his guilty-plea conviction for wire fraud, in violation of 18 U.S.C.

§ 1343. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chaudhary first contends that the district court erred in imposing an

obstruction of justice enhancement under U.S.S.G. § 3C1.1. The record supports

the court’s conclusion that Chaudhary’s movement of his computers and

incriminating documents was purposefully calculated, and likely, to thwart the

investigation of his crime. Therefore, the court did not abuse its discretion in

imposing the enhancement. See U.S.S.G. § 3C1.1 cmt. n.1; United States v.

McNally, 159 F.3d 1215, 1217 (9th Cir. 1998) (application of obstruction of justice

enhancement is reviewed for abuse of discretion).

      Chaudhary next contends that the district court erred in denying his request

for a continuance to file supplemental briefing on the issue of the obstruction of

justice enhancement. Given the timing of Chaudhary’s request, as well as the fact

that he had previously briefed the question at issue, the court did not abuse its

discretion. See GCB Communications, Inc. v. U.S. South Communications, Inc.,

Nos. 09-17646, 10-16086, 2011 WL 1613152, at *3 (9th Cir. Apr. 29, 2011) (case

management decisions of district court are reviewed for abuse of discretion);

United States v. Richter, 488 F.2d 170, 173-74 (9th Cir. 1973).

      Chaudhary also contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing




                                           2                                       10-50425
factors, Chaudhary’s below-Guidelines sentence is substantively reasonable. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      Chaudhary lastly contends that he was denied due process by the court’s

implicit reference to his ethnic background at sentencing. The record belies this

contention. The court’s expressed concern was with the abuse of trust resulting

from perpetrators of fraud targeting members of their own social group; it did not

impose sentence on the basis of Chaudhary’s ethnicity.

      AFFIRMED.




                                          3                                   10-50425